[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: DEFENDANT'S POST JUDGMENT MOTION FOR MODIFICATION DATED MAY 10, 2000 (#125)
The defendant seeks to modify the current child support order of February 25, 2000 in the amount of $450. The order was based upon the plaintiff's average weekly gross income of $1,162 and that of the defendant's $2,601 per week. Since the combined weekly net income of the parties exceeded the maximum table amount of $2,500 as set forth in the Child Support Guidelines effective August 1, 1999 the court set $450 child support as a fair and equitable amount. The ordered was entered without prejudice.
The instant motion was heard on August 30, 2000 when the parties testified and offered documentary evidence. Based upon a review of the testimony and the exhibits, the court makes the following findings of fact.
The plaintiff's net weekly income has increased by $85. The defendant's net weekly income has decreased by $587. There has been a substantial change in the financial circumstances of the parties. The defendant is in arrears on his child support obligations in the amount of $7,667.
 ORDERS
1. The defendant's child support obligation is decreased to $367 per week retroactive to August 30, 2000, without prejudice.
2. The defendant, as of August 30, 2000 is ordered to pay $100 per week on the arrearage.
3. The parties are ordered to exchange their personal income tax returns by April 15 of each year commencing April 15, 2001 for calendar CT Page 12375 year 2000 and each year thereafter while the defendant is obligated to pay child support.
JOHN R. CARUSO, J.